—In an action for a divorce and ancillary relief, the plaintiff appeals from an order of the Supreme Court, Kings County (Marks, J.H.O.), entered January 3, 2001, which awarded counsel fees to the defendant in the sum of $38,876.
Ordered that the order is affirmed, with costs.
Based upon the circumstance of this case including, inter alia, the parties’ respective financial positions, the Supreme Court providently exercised its discretion in awarding counsel fees to the defendant (see, Kalinich v Kalinich, 234 AD2d 344). The plaintiff’s remaining contention is without merit. O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.